UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ween econ eee neennnenneenee x
UNITED STATES OF AMERICA, :

ORDER
Vv.

19 CR 399 (VB)
ANTHONY RICARDO MORGAN,

Defendant.
x

At the sentencing hearing on January 16, 2020, for the reasons stated on the record, the
Court imposed a sentence of, among other things, TIME SERVED. Accordingly, defendant
Anthony Ricardo Morgan is hereby ORDERED released from the custody of the United States
Marshal, subject to any detainers or detention orders lodged by any immigration or law
enforcement authorities.

Dated: January 16, 2020
White Plains, NY

SO ORDERED:

und

Vincent L. Briccetti
United States District Judge

 
